Order of the Surrogate’s Court of Queens county granting motion for leave to serve an amended answer affirmed, in so far as appealed from, with ten dollars costs and disbursements, payable out of the estate; the answer to be served within ten days from the entry of the order herein. The allowing of the amendment in the first two particulars involves no elements of prejudice to the petitioner. The applicability of the amendment with reference to the Statute of Limitations cannot be determined definitely on the present state of the record but the allowance of the amendment in this particular was not error under the peculiar situation involved herein, since the pleading sought to be amended indicated an intention to invoke the Statute of Limitations, although the particular statute invoked is not the one now sought to be pleaded. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.